& WH WN

eo Oo YN DR Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:19-cv-00793-RSL Document 75 Filed 12/09/19 Page 1 of 6

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CHARLOTTE WINELAND, Individually, and
SUSAN WINELAND, as Personal Case No. 2:19-cv-0793-RSL
Representative of the Estate of JOHN DALE
WINELAND, Deceased, STIPULATED MOTION AND
-PROPOSED} ORDER TO EXTEND
Plaintiffs, EXPERT DISCLOSURE DEADLINE
v- NOTE ON MOTION CALENDAR:

AIR & LIQUID SYSTEMS CORPORATION DECEMBER 09, 2019

(sued individually and as successor by merger to
BUFFALO PUMPS, INC.); e¢ al.,

Defendants.

 

 

 

 

STIPULATION

Pursuant to LCR 7(d)(1) and LCR 10(g), and on behalf of all parties to this matter and their
respective counsel, Plaintiffs Charlotte Wineland and Susan Wineland, and their counsel, together
with Defendant Syd Carpenter, Marine Contractor, Inc., and their counsel, and after meeting and
conferring and obtaining the agreement of all Parties, hereby stipulate that there is good cause to
extend the deadline to disclose expert testimony under Fed. R. Civ. P. 26(a)(2), set forth in the
Court’s October 30, 2019, Amended Order Setting Trial Date & Related Dates.

The principal purpose of this stipulation is to give the parties additional time to obtain

reports from expert witnesses and conduct their depositions. Discovery does not close until

STIPULATED MOTION AND [PROPOSED] FROST LAW FIRM, PC WEINSTEIN CAGGIANO PLLC
ORDER TO EXTEND EXPERT DISCLOSURE 273 West 7" Street 601 Union Street, Suite 2420
DEADLINE - 1 San Pedro, CA 90731 Seattle, Washington 98101

(866) FLF-MESO; Fax: (310) 861-8803 (206) 208-7070; Fax: (206) 237-8650

 
oOo So YN DR AH F&F WY YP =

NH BY NY NY BD DB BD DO Re ee ee ee ea a a i
ND OW FF YW KY YF§ SGD © Oe HI RH HW BP BR BP B&F So

 

 

Case 2:19-cv-00793-RSL Document 75 Filed 12/09/19 Page 2 of 6

January 31, 2020, and there are still witnesses being deposed and documents being produced.
Plaintiffs have been meeting and conferring with various Defendants regarding the scope of
discovery, and have come to several agreements without needing the Court’s intervention.
However, the Parties need additional time to resolve issues before the completion of expert reports.
Moreover, Plaintiffs and various Defendants are also actively engaged in settlement negotiations,
and believe that an extension will help to facilitate settlement and allow any resolving parties to
save on litigation costs.

The Parties propose extending the current expert witness disclosure and discovery
deadlines as set forth below. The Parties do not believe that any other dates or deadlines need to
be changed. By agreement and stipulation, all remaining Parties have agreed to these extensions.
The agreement and stipulation by defendant Alfa Laval Inc. herein is made subject to and without
waiving its objections that this Court lacks jurisdiction over it in this matter, as set forth in
Defendant Alfa Laval Inc.’s Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. 10), which

was filed herein on July 8, 2019, but which has not yet been ruled on by the Court.

Reports from expert witnesses under FRCP 26(a)(2):
Current date: December 13, 2019

Proposed date: January 15, 2020
Expert Discovery Deadline
Current date: January 31, 2020

Proposed date: February 14, 2020

DATED this 9th day of December, 2019.

Brian D. Weinstein, WSBA #24497 601 Union Street, Suite 2420

Alexandra D. Caggiano, WSBA #47862 Seattle, WA 98101

Weinstein Caggiano PLLC Phone: (206) 508-7070
STIPULATED MOTION AND [PROPOSED] FROST LAW FIRM, PC WEINSTEIN CAGGIANO PLLC
ORDER TO EXTEND EXPERT DISCLOSURE 273 West 7” Street 601 Union Street, Suite 2420
DEADLINE - 2 San Pedro, CA 90731 Seattle, Washington 98101

(866) FLF-MESO; Fax: (310) 861-8803 (206) 208-7070; Fax: (206) 237-8650

 
- WB bb

oO Oo ~T NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00793-RSL Document 75 Filed 12/09/19 Page 3 of 6

Fax: (206) 237-8650 Frost Law Firm, PC
Email: service@weinsteincaggiano.com 273 West 7* Street
Attorneys for Plaintiffs San Pedro, CA 90731

Phone: (866) 353-6376
Scott Frost, WSBA #54685 Email: scott@frostlawfirm.com
Andrew Seitz, CA #273165* andrew @frostlawfirm.com
*Admitted Pro Hac Vice admin@frostlawfirm.com

Attorneys for Plaintiffs
FOLEY & MANSFIELD, PLLP

s/ Diane C. Babbitt

Diane C. Babbitt

Foley & Mansfield PLLP

999 Third Ave., Suite 3760

Seattle, WA 98104

206-456-5360

Email: dbabbitt@foleymansfield.com

Attorneys for Syd Carpenter, Marine Contractor, Inc.

STIPULATED MOTION AND [PROPOSED] FROST LAW FIRM, PC WEINSTEIN CAGGIANO PLLC
ORDER TO EXTEND EXPERT DISCLOSURE 273 West 7" Street 601 Union Street, Suite 2420
DEADLINE - 3 San Pedro, CA 90731 Seattle, Washington 98101

(866) FLF-MESO; Fax: (310) 861-8803 (206) 208-7070; Fax: (206) 237-8650

 
eo S&F SN DH DH FF YD YP KS

NO NO BR BD DD NY DQ Rm mei ae ee
A Hn ”A Ff WY NY | DBD Oo Be ID DB A BP WHO NH KF C

 

 

Case 2:19-cv-00793-RSL Document 75 Filed 12/09/19 Page 4 of 6

ORDER

Based on the foregoing Stipulation of the Parties, it is hereby ORDERED that the case

deadlines in this matter shall be extended as set forth below:

Reports from expert witnesses under FRCP 26(a)(2):

Old date: December 13, 2019

New date: January 15, 2020

Expert Discovery Deadline

Old date: January 31, 2020

New date: February 14, 2020

DATED this pt day of \ lac. , 2019.

Presented by:

/s/ Andrew Seitz _ 12/09/2019
Plaintiff's Counsel Date

/s/ Ronald C. Gardner 12/09/2019

Defendant Auburn Technology,
Inc.

/s/ J. Scott Wood 12/09/2019
Defendant Cla-Val Co.

/s/ Claude Bosworth 12/09/2019
Defendant Curtiss-Wright Flow
Control Corp.

STIPULATED MOTION AND [PROPOSED]
ORDER TO EXTEND EXPERT DISCLOSURE
DEADLINE - 4

(Wa S Camu

THE HONORABLE ROBERT S. LASNIK

/s/ Christine Dinsdale 12/09/2019
Defendant Alfa Laval, Inc.

Signing subject to and without waiving its objections that the court lacks
personal jurisdiction over Alfa Laval, Inc.

/s/ Lorianne Hanson 12/09/2019
Defendant Aurora Pump Company

/s/ Timothy K. Thorson_12/09/2019
Defendant Cleaver—Brooks, Inc.

/s/ Alice Serko 12/09/2019
Defendant Electrolux Home Products, Inc.

FROST LAW FIRM, PC WEINSTEIN CAGGIANO PLLC
273 West 7 Street 601 Union Street, Suite 2420
San Pedro, CA 90731 Seattle, Washington 98101

(866) FLF-MESO; Fax: (310) 861-8803 (206) 208-7070; Fax: (206) 237-8650

 
&- WH

eo © ST DR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00793-RSL Document 75 Filed 12/09/19 Page 5 of 6

/s/ Claude Bosworth 12/09/2019
Defendant Gardner Denver, Inc.

/s/ Rachel Tallon Reynolds 12/09/2019
Defendant Invensys Systems, Inc.

/s/ Dana C. Kopij 12/09/2019
Defendant The Nash Engineering
Company

/s/ Rachel Tallon Reynolds 12/09/2019
Defendant RobertShaw Controls Co.,
Flowserve US, Inc.

/s/ Lorianne Hanson 12/09/2019
Defendant Taco, Inc.

/s/ Kevin J. Craig 12/09/2019
Defendant Velan Valve Corporation,
Air & Liquid Systems Corporation,
Ingersoll-Rand Company

/s/ Allen Eraut 12/09/2019
Defendant Warren Pumps LLC

/s/ G. William Shaw 12/09/2019 _
Defendant Crane Co.

/s/ Megan Uhle 12/09/2019
Defendant Carrier Corp.

STIPULATED MOTION AND [PROPOSED]
ORDER TO EXTEND EXPERT DISCLOSURE
DEADLINE - 5

(866) FLF-MESO; Fax: (310) 861-8803

FROST LAW FIRM, PC

/s/ James E. Horne 12/09/2019
Defendant IMO Industries, Inc.

/s/ Kevin J. Craig 12/09/2019
Defendant Milwaukee Valves Company, Inc.

/s/ D. David Steele 12/09/2019
Defendant Puget Sound Commerce Center, Inc.

/s/ J. Scott Wood 12/09/2019
Defendant Syd Carpenter, Marine Contractor, Inc.

/s/ J. Scott Wood 12/09/2019
Defendant Tate Andale, Inc.

/s/ James D. Hicks _ 12/09/2019
Defendant The Wm. Powell Company

/s/ Chrsitine Dinsdale _12/09/2019
Defendant BW/TP, Inc., Flowserve Corporation

/s/ Christopher Marks _ 12/09/2019
Defendant CBS Corporation, General Electric
Company

/s/ Jeffrey Odom 12/09/2019
Defendant Anchor/Darling Valve Company

WEINSTEIN CAGGIANO PLLC
601 Union Street, Suite 2420
Seattle, Washington 98101
(206) 208-7070; Fax: (206) 237-8650

273 West 7 Street
San Pedro, CA 90731

 
